 

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

 

 

 

1. CIR./DIST./ DIV. CODE 2. PERSON REPRESENTED VOUCHER NUMBER
O5TXN3 Charles David Burrow
3. MAG. DKT./DEF. NUMBER 4. DIST. DKT./DEF. NUMBER 5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER

3:20-cr-00451-N - 01

 

he

IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY

 

9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE

 

wy Felony OO Petty Offense Adult Defendant O Appellant (See Instructions)
USA v. Burrow CO Misdemeanor 0 Other O Juvenile Defendant O Appellee | CC
O Appeal QO Other

 

11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) /fmore than one offense, list (up
21 U.S.C. § 846 Conspiracy to Possess with Intent to Distrib

to five) major offenses charged, according to severity of offense.

ute a Controlled Substance

 

12.

Camille M. Knight
900 Jackson Street
Suite 330

Dallas, TX 75202

ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix),
AND MAILING ADDRESS

 

Telephofe Number: [| S [DIS] R CPCOUR {
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

13. COURT ORDER

 O Appointing Counsel

O F Subs For Federal Defender
O P Subs For Panel Attorney

O C Co-Counsel
O R_ Subs For Retained Attorney
O Y Standby Counsel

Prior Attorney’s
Appointment Dates:
© Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to, loy counsel and (2) does
i i pee bes ihterests of jastice sq require, the attorney whose

 

  
 
   

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14. NAME AND MAILING ADDREE? TETY (Only provide per ins{tfuctions) name appears in [tem 12 sgn in fhis case, OR
O Other (See Instrucythas)
i
es Signature of Presiding Judg@oP@Y Order ofthe Court SS
FI — |
ULL - 2 2020 12/2/2020 ;
. eee erenenreeaaeee Te
Date of Order Nunc Pro Tunc Date
/ , Repayment or pattial repayment ordered from the person represented for this service at time
a. ~ - * rt :
CLERK, ILS. DISTRICT COUR appointment.) YES NO
GLAM FOR SERVICES AN ENSES FOR COURT USE ONLY
| TOTAL MATH/TECH. MATH/TECH.
CATEG ees AMOUNT ADJUSTED ADJUSTED ra
CLAIMED HOURS AMOUNT
_
15. |a. Arraignment and/or Plea \74 : :
b. Bail and Detention Hearings i !
c. Motion Hearings : t
~ (da. Trial ' 1
3 e. Sentencing Hearings T ‘
8 f. Revocation Hearings } :
|g. Appeals Court '
h. Other (Specify on additional sheets) t '
(RATE PER HOUR =$ ) TOTALS: ¥ v 7 7
16. |a. Interviews and Conferences i |
+ |b. Obtaining and reviewing records : “
3|c. Legal research and brief writing 1 !
Oo :
‘5 | d_ Travel time 1 i
é e. Investigative and other work (Specify on additional sheets) ! S
(RATE PER HOUR=$ ) TOTALS: ¥ y v v
17. | Travel Expenses (lodging, parking, meals, mileage, etc.)
18. | Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED): aa =
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: TO:
22. CLAIM STATUS O Final Payment O Interim Payment Number O Supplemental Payment
Have you previously applied to the court for compensation and/or reimbursement for this case? O YES O NO If yes, were you paid? O YES QO NO
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
representation? O YES O NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements.
Signature of Attorney Date
APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP. 24. OUT OF COURT COMP. | 25. TRAVEL EXPENSES 26. OTHER EXPENSES O TOTAL AMT. APPR//CERT.
28. SIGNATURE OF THE PRESIDING JUDGE DATE 28a. JUDGE CODE
29. IN COURT COMP. 30. OUT OF COURT COMP. | 31. TRAVEL EXPENSES 32. OTHER EXPENSES % TOTAL AMT. APPROVED
34, SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE 34a. JUDGE CODE

in excess of the statutory threshold amount.

 

 

 

[Print saves.

 

 

 
